DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed May 18, 2021, has been entered.  Claims 1 and 16 have been amended as requested.  Claims 2 and 9 have been canceled.  Thus, the pending claims are 1, 3-8, and 10-25, with claims 17-23 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the rejection of claims 1, 3, 4, 7, 8, 10, 13, and 16 under 35 USC 102 by the Friedrich reference (US 4,007,307) as set forth in section 7 of the last Office action (Non-Final Rejection mailed May 18, 2021).  Specifically, applicant has amended claims 1 and 16 with the limitations of cancelled claim 9.  As such, said anticipation rejection is hereby withdrawn.  Additionally, the rejection of claims 5, 6, 11, and 12 over said Friedrich reference as set forth in section 10 of the last Office action is hereby withdrawn in view of said amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-13, 16, 24, and 25 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4,007,307 issued to Friedrich in view of CN 104264565 A issued to Zhou, as set forth in sections 11 and 13 of the last Office action.
Applicant has amended claims 1 and 16 with the limitations of cancelled claim 9.  However, since claim 9 was also rejected over Friedrich and Zhou, said amendment is insufficient to overcome said obviousness rejection.  
Specifically, Friedrich discloses an artificial lawn comprising a porous woven or knit pile fabric having openings therein for drainage of water (abstract). The preferred embodiment may be a Raschel knit fabric (column 4, lines 36-41 and column 7, lines 49-59), which is a known type of warp knitting. Figure 8 shows a bottom view of such a warp knit pile fabric. 
Figure 8 shows a “knitted reticulated support” comprising “a first plurality of longitudinally extending members oriented in a first direction” and “a second plurality of laterally extending members oriented in a second direction which is substantially perpendicular to the first direction, wherein the plurality of laterally extending members are anchored at each end to at least one of the plurality of longitudinally extending members.” Figures 1, 5, and 7 show “a plurality of artificial grass fibers standing upwardly from the knitted reticulated support…at substantially uniform intervals.” Figure 8 shows the “plurality of longitudinally extending members” are formed of ridges 33 (i.e., wales) of knitted chain loops of (i) warp yarns 30 and (ii) warp pile yarns 18, while the “laterally extending members” are formed of weft 
Thus, the cited Friedrich patent teaches applicant’s claims 1, 3, 4, 7, 8, 10, 13, and 16 with the exceptions (a) the limitation that the artificial turf is a hybrid turf support for use with natural grass to form a stable hybrid system, said support having openings suitable for natural grass to grow and (b) the intervals between the first plurality of longitudinally extending members and the intervals between the second plurality of laterally extending members are each independently in the range of 3-50 mm.  
Regarding exception (a), the recitations “hybrid turf support” and “openings suitable for natural grass to grow” are merely descriptive of the intended use of the reticulated knit pile fabric. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The artificial turf disclosed by Friedrich having openings therein is completely capable of performing the intended use of being a hybrid turf support 
In the event the intended use limitations to a hybrid turf support for use with natural grass to form a hybrid turf system and having openings suitable for natural grass to grow (i.e., exception (a)) are given patentable weight, said limitations are rejected over Friedrich in view of Zhou.
 Zhou discloses a hybrid lawn comprising an artificial grass fabric of a warp knit grid net and natural grass growing in the grid openings (abstract and Figures 1-3).  The invention comprises a base of soil 1, a base layer 2 comprising a warp knit grid net 6 warp knitted from warp yarns 4, weft yarns 5, and artificial grass pile yarns 3, and natural grass 7 planted in the openings of said grid net (sections [0007], [0008], [0011], and Figures 1-3).  The knit warp yarns 4 of a warp knit fabric will necessarily form wales (i.e., chains of loops of warp yarns), which are uniformly spaced at intervals parallel to each other to form longitudinally extending members, while the knit weft yarns form laterally extending members at uniformly spaced intervals that intersect with the warp yarns and anchored therewith (Figure 3).  The artificial grass pile are formed from warp pile yarns 3 (i.e., extending longitudinally along with the knit warp yarns 4) and extend upward from the warp knit grid base at each of the intersections of the warp and weft yarns (i.e., “at substantially uniform intervals”) (Figures 1 and 3).  The warp and weft yarns are perpendicular to each other such that the grid opening is rectangular-shaped (i.e., substantially square-shaped) (section [0012] and [0039] and Figure 3).  The area of the grid openings may vary from 0.01-2500 cm2, which encompasses square shapes of 0.1-50 cm (1-500 mm) (section [0038]).  

Regarding exception (b), Friedrich teaches the openings in the gridlike pile fabric are relatively large, but fails to provide any guidance on a specific size of said openings. Therefore, one must look to the prior art for such guidance. For example, as set forth above, Zhou teaches the area of the grid openings may vary from 0.01-2500 cm2, which encompasses square shapes of 0.1-50 cm (1-500 mm) (section [0038]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to knit the pile fabric of Friedrich to provide relatively large openings of approximately 1-500 mm, dependent on the intended use of the artificial turf. Such a modification would have yielded difficult results to the skilled artisan. Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, exception (b) and claims 1, 3, 4, 7, 8, 10, 13, and 16 stand rejected as being obvious over the cited prior art.
Regarding claims 5 and 6, while Friedrich and Zhou teach the artificial grass pile yarns extend from every intersection of the warp and weft yarns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide said pile yarns from every second or third intersection in order to modify the pile density to a desired In re Boesch, 205 USPQ 215.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 5 and 6 stand rejected as being obvious over the cited prior art.  
Regarding claim 11, Friedrich and Zhou fail to teach a height for the synthetic grass pile yarns.  However, applicant’s claimed height of 20-80 mm (2-8 cm or 0.79-3.1 inches) is held to be obvious over the prior art.  Specifically, it is conventional for synthetic grass pile to have a height comparable to groomed natural grass, wherein said height is dependent upon the intended use of the synthetic turf.  Most synthetic and natural grass have heights measurable in centimeters or inches.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a pile height within the range claimed.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 11 stands rejected as being obvious over the cited prior art.  
Regarding claim 12, Friedrich and Zhou fail to teach suitable yarns type, size, or number for the synthetic grass pile yarns.  However, selection of yarns suitable for artificial turf blades is within the level of ordinary skill in the art.  Specifically, monofilaments, such as tape yarns, are common in artificial turfs.  Additionally, the size and number of said monofilaments are within In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 12 stands rejected as being obvious over the cited prior art.  
Regarding claims 24 and 25, while Friedrich and Zhou fail to teach an area ratio of artificial grass fibers to total area of the hybrid turf support, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide said pile yarns in the ratio claimed in order to modify the pile density versus open space for growing natural grass.  Fabric counts (i.e., openness of fabric) and pile densities are recognized in the art as a result effective variables.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  Note Figure 3 of Zhou depicts a relatively small ratio of pile yarns to total area of the fabric.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 24 and 25 are rejected as being obvious over the cited prior art.  
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,007,307 issued to Friedrich in view of CN 104264565 A issued to Zhou in view of US 2015/0033626 issued to Sutherland et al., as set forth in section 12 of the last Office action.
Friedrich and Zhou fail to teach or suggest the claimed retention backing and removable root-pruning backing.  However, such backings are known in the art to be useful in hybrid turf . 

Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but have not been found persuasive.
Applicant traverses the obviousness rejection of the claims over the Friedrich and Zhou references by arguing the inventive hybrid turf has a ratio of an area of artificial grass fibers to an entire area of the natural grass turf and artificial grass fibers in the hybrid turf of 2-7% so as to achieve improved properties (Amendment, page 11, 2nd paragraph).  Applicant states that to achieve this ratio, there needs to be sufficient open spaces in the hybrid support (Amendment, nd paragraph).  Applicant asserts Friedrich provides “only small openings” which would be insufficient space for an adequate amount of natural grass to grow (Amendment, paragraph spanning pages 11-12).  
In response, first it is noted only claims 24 and 25 cite a ratio of 2-7%. Hence, the ratio argument is not necessarily applicable to claims 1 and 16 and their other dependent claims.  Second, Friedrich actually teaches the knit fabric of the base carrier is “loosely knit so that relatively large openings 32 are formed between the grid of the weft” (col. 4, line 68-col. 5, line 5).  Thus, the examiner respectfully disagrees that the Friedrich reference provides “only small openings.”  Third, the rejection is not based upon Friedrich alone, but rather in view of Zhou, which does teach a size of the grid openings that encompasses that claimed by applicant.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant states, “While the Office acknowledges that Friedrich fails to teach openings that are of a size adequate to practice the present invention, the Office relies on Zhou as allegedly teaching” applicant’s claimed grid opening size (Amendment, page 12, 1st paragraph).  In response, applicant is incorrect in stating the Office “acknowledges that Friedrich fails to teach openings that are of a size adequate to practice the present invention.”  Rather, the Office action states “Friedrich teaches the openings in the gridlike pile fabric are relatively large, but fails to provide any guidance on a specific size of said openings” (see above and 1st paragraph of page 9 of the last Office action).  Thus, it wasn’t never stated that the “relatively large openings” of Friedrich were of an inadequate size, but that the reference did not disclose what the actual size 
Applicant asserts “Zhou teaches the grid area of the warp knitting grid is 0.01-2500 cm2” but that the wefts would intersect the warp knitting, which would lead to smaller openings (Amendment, page 12, 1st paragraph). In response, applicant appears to be misunderstanding the teachings of the reference.  Zhou’s “warp knitting grid” (“warp knit grid net 6”) is a warp knit fabric comprising intersecting warps and wefts, which form the grid openings in said “warp knitting grid.”  (See the abstract of both the Google and EPO translations and Figures 1 and 3).  In other words, the terms “warp knit(ting) grid” or “warp knit fabric” refer to the method and apparatus of knitting (i.e., warp knit versus weft knit) and do not preclude the presence of weft yarns.  In fact, there would be no “openings” if not for the intersection of the warps with the wefts.  Thus, the teaching that the grid area is 0.01-2500 cm2 refers to the square-like openings bound by two warp yarns intersecting with two weft yarns. Therefore, applicant’s arguments are found unpersuasive and the above rejections stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        October 21, 2021